Title: To Thomas Jefferson from Philip Mazzei, 8–12 February 1780
From: Mazzei, Philip
To: Jefferson, Thomas


Nantes, 8–12 Feb. 1780. Is still at Nantes but has been obliged to beg personal financial assistance from Tuscany. Action of the Spanish and British fleets off Cadiz; capture of numerous Spanish merchantmen by Admiral Rodney. French success under M. LaMotte Picquet at Martinique. Encloses extracts from French Gazette to show “the monstrous contrast” between the published accounts in Spain and France,  which are characterized by “the scrupolous regard paid to truth … the decency of their expressions, and the dignity preserved …,” and “the low, mean, dorty impudent false assertions of the Enemy.” Will write again in a few days.
